Citation Nr: 0123815	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00 04-592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to July 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In March 2001, the Board remanded the appellant's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  

The appellant claims benefits under 38 U.S.C. § 1318, 
although the veteran was not rated totally disabled for the 
statutory period.  The Board has imposed a temporary stay on 
the adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, 7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.   


REMAND

The appellant, widow of the veteran, contends that the death 
of her husband was caused by or related to his service-
connected heart disability.  It is noted that the veteran was 
service connected for rheumatic heart disease, status post 
mitral and aortic valve replacement.  The appellant believes 
that the veteran's heart surgery resulted in a weakened 
immune system and weakened the veteran.  It is argued that 
the service-connected heart disability prevented the veteran 
from receiving aggressive treatment for his cancer, which was 
reported to be the immediate cause of his death.  

The Board notes that the veteran was hospitalized at a VA 
facility from May 26, 1998 until he died on June [redacted] 1998.  
While the hospital discharge summary is of record, the 
treatment records for this hospitalization are not in the 
file.  In this regard, the Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
these treatment records because they might contain diagnostic 
studies and other conclusions that might be determinative in 
the disposition of this claim.  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp.2001)); (VCAA) became effective.  VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, the assistance provided by the 
Secretary under subsection (a) [38 U.S.C.A. § 5103A(a)] is to 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim (38 U.S.C.A. § 
5103A(d)(1)).   

In sum, VCAA enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits. That statutory duty to assist includes:

1) a duty to notify the claimant and the claimant's 
representative, if any, in writing of any information or 
evidence including medical and lay evidence, that is 
necessary to substantiate the claim; what information or 
evidence he or she is to submit; and what evidence the VA 
will attempt to obtain on the claimant's behalf;

2) a duty to develop all relevant evidence in the custody of 
a federal department or agency, including VA medical records, 
service medical records, Social Security Administration 
records, or evidence from other federal agencies;

3) a duty to develop private records and lay or other 
evidence; and

4) a duty to examine veterans or obtain a medical opinion if 
the examination or opinion is necessary to make a decision on 
a claim for compensation.

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
appellant identify the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for the 
veteran.  With any necessary 
authorizations, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.   If the RO is 
unable to obtain any identified records, 
the RO must identify to the appellant 
which records were unobtainable, describe 
to the appellant the efforts which were 
made in an attempt to secure the records, 
and the RO must describe any further 
action to be taken by VA with respect to 
the claim.  Copies of all correspondence 
to the appellant must be sent to the 
veteran's representative.  

2.  Upon completion of the above, the 
veteran's file should be referred to the 
proper medical specialist for an opinion 
as to whether it is at least as likely as 
not that the veteran's service-connected 
heart disability caused or contributed to 
his death.  The claims file must be 
provided to and reviewed by the examiner, 
and the examiner must state on the report 
that such review has been accomplished.  
Complete rationale for any opinions given 
or conclusions drawn must be given.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.   Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


